Citation Nr: 0302917	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  99-15 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel




INTRODUCTION

The veteran served on active duty from May 1976 to July 1994.  

This appeal comes to the Board of Veterans Appeals (Board) 
from a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Montgomery, 
Alabama.  That rating decision granted service connection for 
hypertension, with a 10 percent disability evaluation, 
effective August 1998.  The veteran appealed both the rating 
and the effective date.  Since this appeal is from the 
original grant and rating of hypertension, an increased 
rating for any period of time during the entire appeal period 
may be considered.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (separate or "staged" ratings must be considered for 
initial rating claims following a grant of service connection 
where the evidence shows varying levels of disability for 
separate periods of time).  

The Board remanded the case in July 2001 for further 
procedural and evidentiary development, the purpose of which 
has been met.  

By rating decision in February 2002, the RO granted service 
connection for hypertension retroactive to the day following 
the veteran's separation from active duty, August 1, 1994, 
and assigned the 10 percent rating from that date.  
Accordingly, all manifestations of hypertension since her 
active duty are for consideration of a higher rating in this 
decision.  See Fenderson.  


FINDING OF FACT

Hypertension has been manifested by diastolic pressure not in 
excess of 100, systolic pressure predominantly of 160 or 
more, with the highest recorded at 182, and the need for 
antihypertensive medication.  


CONCLUSION OF LAW

The schedular criteria for more than a 10 percent rating for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.10, 4.21, 4.104, Diagnostic Code 7101 (2002); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  38 C.F.R. §§ 4.1 and 4.2 
require that each disability be viewed in relation to its 
entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  Not all disabilities 
will show all the findings specified in the rating criteria, 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment.  38 
C.F.R. § 4.10.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Prior to January 12, 1998, 38 C.F.R. § 4.104, Diagnostic Code 
7101 provided that for hypertensive vascular disease, a 60 
percent rating is warranted when diastolic pressure is 
predominantly 130 or more, with severe symptoms.  A 40 
percent rating is warranted when diastolic pressure is 
predominantly 120 or more, with moderately severe symptoms.  
A 20 percent evaluation is warranted when diastolic pressure 
is predominantly 110 or more, with definite symptoms.  A 10 
percent rating is warranted when diastolic pressure is 
predominantly 100 or more.  When continuous medication is 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
10 percent rating will be assigned. 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  

On January 12, 1998, the rating criteria for hypertension 
were revised.  The revised rating criteria provide that for 
hypertensive vascular disease, a 60 percent rating is 
warranted when diastolic pressure is predominantly 130 or 
more.  A 40 percent evaluation is warranted when diastolic 
pressure is predominantly 120 or more.  A 20 percent rating 
is warranted when diastolic pressure is predominantly 110 or 
more, or when systolic pressure is predominantly 200 or more.  
A 10 percent evaluation is warranted when diastolic pressure 
is predominantly 100 or more, or when systolic pressure is 
predominantly 160 or more.  The minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control is 
10 percent.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

The United States Court of Appeals of Veteran's Claims 
(Court) has clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990), see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Since the claim in this 
case was received after January 1998, the criteria in effect 
prior to that date would apply to the rating consideration up 
to the effective date of the revision, and the current 
criteria would apply subsequent to that date.  Nevertheless, 
the Board would point out that, in this case, the differences 
between the former and the revised rating criteria would not 
make a difference in the rating of hypertension as manifested 
during and since the veteran's active duty period.  

Based on the blood pressure readings during and since active 
duty, the Board finds that the veteran's hypertension is most 
appropriately evaluated as 10 percent disabling under both 
the former and revised criteria for evaluating hypertension.  

In that regard, it appears as though the veteran's 
hypertension requires control by medication.  That 
notwithstanding, the evidence of record shows that the 
veteran's diastolic blood pressure readings have never 
exceeded 100, and have usually been much lower.  Since the 
new rating criteria have been in effect, systolic blood 
pressure has usually been around 160.  There was one reading 
of 166 in June 1999.  The Board notes another systolic 
reading of 168, on an examination which apparently was 
conducted in late 1997, prior to the change in the rating 
criteria to include elevated systolic blood pressure.  
Additional readings at or over 160 systolic were 162 in April 
1998, 182 in May 1998 and 160 in August 1998.  One systolic 
blood pressure reading on the VA examination in November 2000 
was at 170, falling to 140.  The October 2001 examination 
showed three readings over 160, of 176, 170, and 174, but 
these were the highest, and do not approach or equate with a 
predominant systolic reading of 200 required for the next 
higher disability evaluation, even though hypertension was 
clinically termed to be under poor control.  The veteran has 
never been found to have a systolic pressure of 200 or more.  
In light of the foregoing, the Board finds that the 
preponderance of the evidence is against a higher evaluation 
for the veteran's hypertension.  There is no evidence of 
diastolic pressure of predominantly 110 or more, which is 
required for a 20 percent evaluation under the former and 
revised criteria, or of systolic pressure of predominantly 
200 or more, which is required for a 20 percent evaluation 
under the revised criteria.  

Under all applicable rating criteria since the veteran's 
separation date from active service, the disability 
evaluation of 10 percent has consistently been appropriate 
based on the clinical findings, although the potential for 
staged ratings has been considered in accordance with the 
aforementioned Fenderson case.  

The Board has also considered the requirement of 38 C.F.R. 
§ 4.3 (2002) to resolve any reasonable doubt regarding the 
level of the appellant's disability in her favor.  However, 
the objective medical evidence does not create a reasonable 
doubt regarding her disability from hypertension.  There are 
no other diagnostic codes applicable to her condition to 
consider.  Accordingly, the preponderance of the evidence is 
against assignment of an increased disability rating for 
hypertension under Diagnostic Code 7101.  

Finally, in determining that an evaluation in excess of 10 
percent is not warranted, the Board has considered 38 C.F.R. 
§ 3.321(b)(1) (2002).  The veteran has not submitted evidence 
tending to show that her service-connected hypertension 
requires frequent periods of hospitalization or causes 
unusual interference with work other than that contemplated 
within the schedular standards.  Therefore, the Board finds 
no basis for further action.  VAOPGCPREC 6-96 (1996).

The Board notes that the veteran was not informed, and the RO 
did not explicitly decide, the rating for hypertension prior 
to January 1998 under the former rating criteria of 
Diagnostic Code 7101.  The Board would reiterate that the 
only essential difference between the former and the revised 
criteria is the addition of systolic blood pressure readings 
in the revised criteria, of which the veteran has been fully 
informed.  Systolic readings were not considered in the 
former rating criteria, but exactly the same diastolic 
readings, to include a disability picture whereby medication 
had to be taken to control blood pressure, were in effect.  
There is no prejudice to the veteran in deciding her claim 
for an increased rating under the former rating criteria of 
which she was not explicitly informed.  She has been informed 
of the exact criteria regarding diastolic blood pressure 
readings, to include the element of needing medication to 
control hypertension, that were in effect prior to January 
1998.  She has been provided ample opportunity to present 
evidence meeting the current and the former requirements for 
an increased rating for hypertension.  She has had the 
assistance of the RO to develop every possible source of 
evidence or information that might substantiate her claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. VCAA

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).  In this case, there is no 
issue as to providing an appropriate application form or 
completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letters 
dated in July 1999, September 1999, March 2000, and August 
2001 that VA had or would obtain all relevant evidence in the 
custody of a Federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
Federal agencies.  She was advised that it was her 
responsibility to either send medical treatment records from 
her private physician, if any, regarding treatment for her 
claimed disabilities, or to provide a properly executed 
release so that VA could request the records for her.  The 
duty to notify of necessary evidence and of responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  There 
is no indication that other Federal department or agency 
records exist that should be requested.  38 U.S.C.A. 
§ 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  The claimant was 
notified of the need for VA examinations, and they were 
accorded her.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran was asked to advise VA if there 
were any other information or evidence she considered 
relevant to her claim so that VA could help her by getting 
that evidence.  She was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  See 
38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  Thus, 
VA's duty to assist has been fulfilled.  


ORDER

A rating in excess of 10 percent for hypertension is denied.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

